Case 5:19-cv-00163-FMO-SP Document 114 Filed 09/09/20 Page 1 of 2 Page ID #:1498



   1   ABBAS KAZEROUNIAN (SBN 249203)
       ak@kazlg.com
   2   JASON A. IBEY (SBN 284607)
       jason@kazlg.com
   3   NICHOLAS BARTHEL (SBN 319105)
       nicholas@kazlg.com
   4   PAMELA E. PRESCOTT (328243)
       pamela@kazlg.com
   5   KAZEROUNI LAW GROUP, APC
       245 Fischer Avenue, Suite D1
   6   Costa Mesa, CA 92626
       Telephone: 800-400-6808
   7   Facsimile: 800-520-5523
   8   Attorneys for Plaintiffs: AMANDA HILL
   9
  10   BROOKS R. BROWN, (SBN 250724)
       BBrown@goodwinlaw.com
  11   W. KYLE TAYMAN (pro hac vice)
       KTayman@goodwinlaw.com
  12   GOODWIN PROCTER LLP
       1900 N Street, NW
  13   Washington, DC 20036
       Tel.: +1 202 346 4000
  14   Fax: +1 202 346 4444
                                                                  JS-6
  15   Attorneys for Defendant:
       QUICKEN LOANS, LLC (f/k/a Quicken Loans Inc.)
  16
  17
  18                        UNITED STATES DISTRICT COURT
  19                       CENTRAL DISTRICT OF CALIFORNIA
  20                                WESTERN DIVISION
  21
       AMANDA HILL and GAYLE HYDE,             Case No. 5:19-cv-00163-FMO-SP
  22   individually and on On Behalf of All
       Others Similarly Situated,              ORDER GRANTING JOINT
  23                                           STIPULATION [112] TO STAY
                      Plaintiffs,              ACTION PENDING
  24                                           RESOLUTION OF QUICKEN
             v.                                LOANS, LLC’S APPEAL
  25
       QUICKEN LOANS INC.,                     Ctrm.: 6-D
  26                                           Judge: Hon. Fernando M. Olguin
                      Defendant.
  27
  28
Case 5:19-cv-00163-FMO-SP Document 114 Filed 09/09/20 Page 2 of 2 Page ID #:1499



   1                                           ORDER
   2         Having read and considered the Stipulation filed by Plaintiff AMANDA
   3   HILL (“Plaintiff”) and Defendant QUICKEN LOANS, LLC (f/k/a Quicken Loans
   4   Inc.) (“Quicken Loans,” and together with Plaintiff, the “Parties”), good cause
   5   appearing therefore, hereby orders as follows:
   6         1.     All proceedings in this action, including all discovery of any party
   7   and/or third-party and all outstanding discovery subpoenas to any third-party, are
   8   stayed pending the resolution of Quicken Loans’ appeal (see Dkt. No. 111);
   9         2.     Plaintiff’s deadline to file any motion to strike under Fed. R. Civ. P.
  10   12(f) as to the Answer shall be three (3) weeks from the lifting of the stay in this
  11   matter, provided the action is not ordered to arbitration by the Ninth Circuit;
  12         3.     Quicken Loans’ deadline to file any amended Answer as a matter of
  13   course pursuant to Fed. R. Civ. P. 15(a)(1)(A) shall be three (3) weeks from the
  14   lifting of the stay in this matter, provided the action is not ordered to arbitration by
  15   the Ninth Circuit;
  16         4.     The Parties shall file a joint status report with this Court, setting forth
  17   their respective positions for additional proceedings (if any) in this action, within
  18   14 days after the issuance of the Ninth Circuit’s mandate in this action; and
  19         5.     During the appeal, Plaintiff or Quicken Loans may seek relief from the
  20   stay by appropriate motion to this Court upon a showing of good cause.
  21         6.     The Clerk shall administratively close the case.
  22         IT IS SO ORDERED.
  23
  24
  25
       Dated: September 9, 2020                                   /s/
  26                                                   HON. FERNANDO M. OLGUIN
                                                       UNITED STATES DISTRICT JUDGE
  27
  28


                                                   1
